G-eokge Rose Smith, J. This is a claim for death benefits under the workmen’s compensation law. On March 16, 1963, the decedent, Luther D. Bailey, suffered a fatal heart attack in the course of his regular work as an automobile salesman. The only question of fact for the Commission was whether Bailey’s work caused or contributed to the attack. The Commission found that a causal connection existed and accordingly awarded benefits to the appellee, Bailey’s widow. The award was affirmed by the circuit court. In 1959 Bailey’s personal physician, Dr. Wassell, discovered that Bailey had heart trouble. Dr. Wassell urged Bailey to give up his job and submit to a period of complete bed rest. Bailey refused, saying that he was not financially able to quit work. The same medical advice was offered and refused upon subsequent occasions, the last one being only three days before Bailey’s death. Dr. Wassell testified positively that Bailey’s work aggravated his heart condition, that there was a causal connection between his work and his death, and that he would probably have lived much longer if he had taken Ms doctor’s advice. Dr. O’Neal was of the same opinion. Their testimony'is amply sufficient to support the award. Since our decision in Bryant Stave & Heading Co. v. White, 227 Ark. 147, 296 S. W. 2d 436 (1956), there has been no requirement that a heart attack, to be compensable, be caused by some unusual exertion rather than by the employee’s regular work. That case governs this one. Affirmed.